Citation Nr: 0531327	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-01 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed skin disorder, including as due to undiagnosed 
illness.

2.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction, including as due to undiagnosed 
illness.

3.  Entitlement to service connection for sleep apnea 
syndrome, including as due to undiagnosed illness.

4.  Entitlement to service connection for a respiratory 
disorder, including as due to undiagnosed illness.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to an initial disability evaluation in excess 
of 60 percent for chronic fatigue syndrome (CFS). 

7.  Entitlement to a disability evaluation in excess of 10 
percent for migraine.

8.  Entitlement to an earlier effective date than March 1, 
2002, for service connection for CFS. 

9.  Entitlement to an earlier effective date than March 1, 
2002, for entitlement to a total disability rating based on 
individual unemployability (TDIU).

10.  Entitlement to an earlier effective date than March 1, 
2002, for permanency of total disability.


REPRESENTATION

Appellant represented by: James E. Whedbee, Agent


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to September 1981, and from November 1990 to June 1991.  The 
veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War from December 1990 to May 1991.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issues of entitlement to an earlier effective date than 
March 1, 2002, for service connection for CFS, entitlement to 
a TDIU, and permanency of total disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence does not associate a skin 
disorder identified with known clinical diagnoses of prurigo 
nodularis, lichen simplex chronicus, and seborrheic 
dermatitis, to the veteran's active military service on any 
basis.

2.  The competent medical evidence does not associate TMJ 
pain to a TMJ syndrome related to claimed trauma during 
military service; the veteran's TMJ pain has been explained 
as a manifestation of service connected CFS and/or 
fibromyalgia, which are known clinical diagnoses.

3.  OSA (sleep apnea syndrome), is a known clinical 
diagnosis, and there is no competent medical evidence 
associating OSA to the veteran's military service on any 
basis.

4.  The veteran's respiratory disorder is associated with the 
known clinical diagnosis of sarcoidosis; there is no 
competent medical evidence that associates sarcoidosis to the 
active military service on any basis.

5.  There is no competent medical diagnosis of PTSD. 

6.  On a facts found basis, from March 1, 2002, the combined 
manifestations of CFS, constant refractive joint pain and 
fatigue occasionally preclude self-care. 

7.  The veteran's chronic headaches disorder, variously 
diagnosed to include migraine, is manifested by prostrating 
attacks that occur on average once a month.




CONCLUSIONS OF LAW

1.  A variously diagnosed skin disorder was not incurred in 
or aggravated by military service, to include as due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005). 

2.  A TMJ syndrome disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005). 

3.  OSA, sleep apnea syndrome, was not incurred in or 
aggravated by military service, to include as due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005). 

4.  A chronic respiratory disorder identified as sarcoidosis 
was not incurred in or aggravated by military service, to 
include as due to undiagnosed illness, and sarcoidosis may 
not be presumed to have been incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2005). 

5.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005). 

6.  From March 1, 2002, the criteria for an initial 
disability evaluation of 100 percent for CFS have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 
4.88b, Diagnostic Code 6354 (2005). 

7.  The criteria for a 30 percent evaluation for a chronic 
headache disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA is applicable to this appeal because the appellant's 
claim was received prior to November 9, 2000, the effective 
date of the new law but not finally adjudicated.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the decision below, the Board has granted the veteran's 
claims for service connection for a variously diagnosed 
psychiatric disorder, and for skin disorder manifested by 
recurrent itching and lichen simplex as an undiagnosed 
illness, and therefore the benefits sought on appeal have 
been granted in full to this extent.  Accordingly, regardless 
of whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the present case, regarding the claims for service 
connection for skin, respiratory, sleep disturbance disorder, 
and a TMJ disorder, and an increase rating for headaches were 
filed in October 2001, the rating decision in July 2002 
explained the basis for denial.  The November 2003 statement 
of the case SOC included applicable reasoning and law and 
regulations, albeit incomplete with regard to the specific 
evaluation of headaches, since the RO decided to combine the 
headache rating under the CFS rating. 

In any event, collectively, the RO VCAA notice letters in 
VCAA letters in November 2001, May 2003 and July 2003 for 
service connection and increase for headaches informed the 
appellant of the provisions of the VCAA and explained the 
expanded VA notification and duty to assist obligations under 
the VCAA.  They advised the appellant that private or VA 
medical records would be obtained if the names and addresses 
of all sources of treatment and the approximate dates of 
treatment were provided.  They explained that VA would help 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the 
appellant on notice of the applicability and effect of the 
VCAA and of his rights and responsibilities under the law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
timing of the formal VCAA notice does comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  
All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the VA sought the 
development of the record to support an informed 
determination.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
the VCAA notice letters taken together did contain language 
that invited the veteran to submit any additional evidence he 
may have pertaining to his appeal and listed numerous 
examples of information sources.  Thus the Board finds that 
the appellant did have actual notice of the obligation to 
submit all relevant evidence to VA.  In the context of the 
entire record, the content requirements for a VCAA notice 
have been amply satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which have not been obtained or for which reasonable 
procurement efforts have not been made.  The appellant 
identified records and medical reports have been added to the 
record.  The service medical records appeared complete.  The 
veteran received VA examinations.  As will be discussed 
below, there is no need for VA to obtain another medical 
opinions to fulfill the duty to assist as this was completed.  

Regarding the evaluation of the veteran's CFS, the veteran 
appealed the initial rating determination of July 2002.  In 
such circumstances, under 38 U.S.C.A. § 7105(d), upon receipt 
of a notice of disagreement in response to a decision on a 
claim, the "agency of original jurisdiction" must take 
development or review action it deems proper under applicable 
regulations and issue a statement of the case if the action 
does not resolve the disagreement either by a grant of the 
benefits sought or withdrawal of the notice of disagreement.  
The VA General Counsel held recently that if, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-03.  In any event he received the 
initial rating decision and thereafter a statement of the 
case that contained the relevant rating criteria.  
Furthermore, the Board believes that the maximum scheduler 
evaluation may be granted for the entire period from March 1, 
2002, so any deficiency in VCAA notice is harmless.  A rating 
for the period earlier than March 1, 2002 is deferred for 
reasons discussed in the remand that follows this decision on 
the merits of the other appeal issues.

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Analysis

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  A number of specific 
disabilities enumerated in the statute and in VA regulations, 
such as sarcoidosis, are presumed by law to have been 
incurred in service if shown to have been manifest to a 
degree of 10 percent or more within one year following the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Regarding compensation for certain undiagnosed illnesses 
(disability not attributable to known clinical diagnoses), 
signs or symptoms that may be a manifestation of an 
undiagnosed illness include unexplained rashes or other 
dermatological signs or symptoms or respiratory signs and 
symptoms or sleep disturbances that are manifest to the 
required degree within the applicable period.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1)(i) (2005) 
providing manifestations to the required degree not later 
than December 31, 2006. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  It is the obligation of 
VA to render a decision which grants every benefit that can 
be supported in law while protecting the interests of the 
Government, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. §§ 3.103, 3.303(a).  

In October 2001, the RO received the veteran's a claim for 
skin disorders, respiratory problems and sleep disturbance as 
"secondary to Gulf War Syndrome" and a claim for PTSD 
secondary to a motor vehicle accident during military 
service, and a claim for service connection for TMJ 
dysfunction.  He asserted in his notice of disagreement that 
he did not have skin condition until exposed to the hazards 
during the Gulf War, that his respiratory problems were on 
the list of presumptive conditions and he was exposed to oil 
fires and that sleep apnea was a sleep disturbance 
presumptively service connected in a Gulf War veteran. 

The service medical records regarding chronic respiratory 
disability, sleep apnea, skin, TMJ and PTSD are unremarkable 
for his first period of active service as are the VA and 
military records between periods of service, other than TMJ 
being reported as a likely of headaches during an evaluation 
in February 1985 and during VA hospital admission in 1989.  
The service medical records for his second period of service 
mention bronchitis in March 1991.  The separation examination 
in May 1991 showed normal skin and lungs.  

A VA examiner in 1993 reporting on the results of a Persian 
Gulf Registry evaluation noted chronic fatigue, depression 
and anxiety as the veteran's complaints.  A series of VA 
examinations in April 1993 were pertinently unremarkable.  A 
respiratory examination in July 1994 noted mild 
hyperinflation of the lungs and that it was not currently 
certain if any disease existed.  A reference to possible PTSD 
in outpatient report late in 1993 and early 1994 among other 
psychiatric diagnoses.  The veteran also testified at a RO 
hearing in 1994 regarding TMJ that he related to vehicle 
accident in service (T 13-14) and breathing problems that he 
questioned as being related to "Desert Strom Syndrome" (T 
9).  The VA clinical records show seborrheic dermatitis, 
lichen simplex chonicus and seborrheic keratosis reported 
during early 1997, and contemporaneous mental hygiene clinic 
records do not report PTSD.  

The VA outpatient treatment records from 2000 to 2001 mention 
obstructive sleep apnea (OSA), a known clinical diagnosis, 
and prurigo nodularis of the arms and lichen simplex 
chronicus of the scrotum, which are known clinical diagnoses 
of the skin.  The skin examiner in 2002 diagnosed chronic 
dermatitis of the scrotum and chronic folliculitis infection 
of the forearm, which are known clinical diagnoses.  The VA 
psychiatry clinicians in December 2001 and November 2002 
reported the veteran met criteria for major depressive 
episode but there was no mention of PTSD.  The statements 
referred to the veteran having developed painful "eruptions 
and knots" all over the skin, breathing difficulties and 
shortness of breath.  VA examination for PTSD early in 2002 
noted the history of a vehicle accident but the examiner 
concluded the veteran did not meet specific diagnostic 
criteria for the PTSD diagnosis.  A VA examiner in August 
2003 diagnosed major depressive disorder related to a jeep 
accident and did not report PTSD as a differential diagnosis.   

The VA examiners in March and April 2002 noted sleep apnea as 
accounting for the majority of sleep disturbance.  Regarding 
TMJ, the problem was described as vague in duration and 
etiology.  An examiner noted the claims file review did not 
support claimed trauma to the temporomandibular joints.  It 
was reported there was no clinical etiology to back up the 
tremendous TMJ pain he complained of.  The respiratory 
examiner noted the veteran's sleep apnea, that the veteran 
never had any other pulmonary complaints, and reported no 
history of serious respiratory disease other than sleep 
apnea.  Outpatient reports during 2003 note shortness of 
breath and pulmonary sarcoidosis and bronchitis.  The VA skin 
examiner in 2003 did not identify any generalized skin 
disorder.

The RO rating decision in November 2003 noted the grant 
service connection for fibromyalgia covered issues of service 
connection for joint pain as being due to undiagnosed illness 
and the statement of the case in November 2003 explained that 
TMJ pain appeared to be a component of service connected 
fibromyalgia.  The RO rating decision in July 2002 granting 
service connection for CFS noted the various joint affected 
by pain included the jaw. 

As for service connection for a skin disorder, respiratory 
disorder, and OSA, the evidence of record leaves no doubt as 
to the veteran's status as a Persian Gulf War veteran.  There 
is official documentation of record in this regard.  The 
question before the Board then, is whether he meets the 
criteria of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, i.e., 
that he exhibit objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317, and if so, 
whether the signs or symptoms became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent not later than December 31, 2006, and 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  He has the known clinical diagnosis of 
prurigo nodularis, lichen simplex chronicus and seborrheic 
dermatitis for the skin, pulmonary sarcoidosis for the lungs 
and OSA, which as known clinical diagnoses remove these 
disorders from consideration as undiagnosed illnesses.  

Furthermore, these disorders have not been linked to military 
service by competent evidence.  Thus even if the service 
department records mention skin or respiratory complaints, 
there is no competent evidence linking the disability to 
military service on any basis and the veteran has not 
provided such evidence.  The necessity of a medical 
examination/opinion does not attach where as here a veteran 
simply relates a disorder to military service and there is no 
competent medical opinion relating it to service or other 
competent evidence he suffered an event or injury that may be 
associated with symptoms he reported.  See Duenas v. 
Principi, 18 Vet. App. 514, 519-20 (2004).  This burden 
typically cannot be met by lay testimony or assertions 
because laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  

Regarding a TMJ disorder, the Board must point out that there 
is no current evidence of a TMJ disorder other than pain and 
that the TMJ joint pain is considered as a manifestation of 
the service-connected CFS/fibromyalgia.  Thus the underlying 
disability explaining the pain is well documented.  See, 
e.g., Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Although the veteran asserted that he has TMJ syndrome as a 
result of a vehicle accident in service, the recent VA 
examination did not identify any trauma related manifestation 
and found the service records did not substantiate such 
trauma.  Thus the VA medical statement in the late 1980's 
regarding a likely trauma etiology is of little value as it 
was undoubtedly made based on the veteran's self-reported 
history.  His RO hearing testimony indicated he felt the TMJ 
pain was related to an accident injury. However, as noted 
previously, such a determination requires competent medical 
evidence.  

The appellant did not challenge the specific conclusions with 
any competent medical evidence in response to the recent VA 
opinion that found no trauma related disorder.  See Wray v. 
Brown, 7 Vet. App. 488, 492-93 (1995); Davis v. West, 13 Vet. 
App. 178, 185 (1999) and Struck v. Brown, 9 Vet. App. 145, 
155 (1996).  Furthermore, the weight of a medical opinion is 
diminished where that opinion is ambivalent or based on an 
inaccurate factual premise.  See Reonal v. Brown, 5 Vet. 
App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board has 
the authority to discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence.  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Regarding service connection for PTSD, at a minimum, there 
must be a current diagnosis of a disability to support a 
claim for service connection.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Thus, 
service connection for PTSD must be denied on the basis that 
there is no current diagnosis of PTSD.  The veteran is 
service connected for major depressive disorder that has been 
linked by competent evidence to a vehicle accident during 
military service.  However, the claim of service connection 
for PTSD was not withdrawn and for the reasons explained 
herein, the claim for service connection is denied.  


Initial/Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. See also 
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(a), (b)(2) 
(providing that the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later, unless specifically provided on basis 
of facts found).

The RO in March 1999 assigned an initial evaluation of 10 
percent for the veteran's headaches when it implemented the 
Board grant of service connection.  The record showed mixed 
cephalgia, tension and migraine as being diagnosed, with 
numerous references to headaches in the service medical 
records, being in the first period of service.  The RO issued 
notice in March 1999 and the veteran did not appeal of the 
initial rating.  The RO received a claim for increase in 
October 2001.  Thus in evaluating the veteran's headaches 
past medical reports do not have precedence over current 
findings where such current findings are adequate and 
relevant to the rating issue.  Francisco, supra.  Although 
the RO has combined the evaluation for headaches with CFS 
from March 2002, the Board must point out that the veteran 
continues to have a separately ratable headache disability 
on the basis of migraine as reflected in the record 
discussed below, therefore the evaluation of migraine 
headaches under the applicable diagnostic code is 
appropriate.  The Board must point out that shifting 
diagnostic codes may appear harmless but may create confusion 
as to the criteria employed in a disability evaluation and 
the extent of the service-connected pathology.  See, for 
example, Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
See also 38 C.F.R. §§ 4.2, 4.21.  

The contemporaneous VA outpatient reports and VA examiners 
early in 2002 did mention the veteran reported severe 
headaches recurrent from time to time and that he suffered 
from migraine.  One episode of migraine was reported in a 
July 2002 VA clinical record.  He disagreed with the 10 
percent by asserting his headaches were constant and 
prevented him from doing many activities.  A November 2002 
clinical report of treatment for another disorder noted he 
described headaches as progressing up the back of his neck 
and getting a band around his head.  A VA clinical record 
entry early in 2003 is descriptive of the headaches.  In 
addition, a VA vocational rehabilitation report in June 2003 
noted the veteran stated he had headaches, about one every 
three weeks, that are severely debilitating, which coincides 
with the description provided to a clinician in April 2003.  
On examination in August 2003 he reported migraine that 
occurred one or two times a month and at times were so 
debilitating that he was bedridden.  He also reported more 
frequent stress and cluster headaches.  The diagnosis was 
multiple headache types including migraine, stress and 
cluster headaches that occurred with great frequency and 
intensity and were debilitating to the veteran.

Applying this information to the rating schedule leads the 
Board to the conclusion that the veteran's headaches warrant 
a 30 percent evaluation under the criteria for migraine.  A 
50 percent rating for migraine is provided with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent rating is 
provided with characteristic prostrating attacks occurring on 
an average once a month over last several months.  
Characteristic prostrating attacks averaging one in 2 months 
over last several months may be rated 10 percent and with 
less frequent attacks a 0 percent rating is applicable.  
Diagnostic Code 8100.  The veteran has been provided the 
essential rating criteria through the July 2002 rating 
decision and he seems to be aware of the rating criteria.  

Viewed collectively, the VA reports show recurrent headache 
complaints but completely prostrating attacks appear less 
than very frequent and prolonged.  The reports show 
persistent headache but overall episodes that what could be 
plausibly characterized as prostrating attacks occur monthly, 
giving due consideration to the veteran's self-reported 
description to examiners and the vocational rehabilitation 
interviewer.  The intensity and frequency of migraine, 
overall, appear to reflect no more than the corresponding 
percentage evaluation under Code 8100 of 30 percent would 
contemplate.  The rating scheme applied does not require a 
mechanical application of the schedular criteria.  Here, 
however, applying the rating schedule liberally results in a 
30 percent evaluation.  The highest evaluation, 50 percent, 
is provided where severe economic impairment is the result of 
very frequent and prolonged prostrating headaches.  He has 
not offered evidence to substantiate these elements as being 
more nearly approximated as he has repeatedly reported 
monthly prostrating attaches being the more nearly 
approximated frequency.  Overall the level of disability does 
not appear to have been accounted for in the current 
evaluation, as the presentation appears to have been rather 
consistent, more nearly approximating the 30 percent 
criteria.  

Turning to the initial evaluation of CFS, the RO granted 
service connection for CFS, which included his claimed joint 
and muscle pain, in July 2002 and assigned an initial 10 
percent evaluation under Diagnostic Code 6354 criteria from 
October 2001.  The evaluation for purposes of this decision 
cannot take into consideration any period before March 1, 
2002, in view of the November 2003 rating determination that 
adjusted the effective date for service connection to March 
2002.  The VA regulations clearly prohibit a retroactive 
rating in such circumstances.  38 C.F.R. § 3.400(o)(1) 
providing that no retroactive award shall be made for a 
period for which entitlement is terminated.  However, he 
Board is not prevented from reviewing the initial rating from 
March 1, 2002, at this time on a facts found basis.  The 
Board has not overlooked the veteran's combined disability 
evaluation supported a TDIU from March 1, 2002, however that 
rating does not moot consideration of a higher schedular 
evaluation for a disability, to include a total evaluation on 
a schedular basis, where that possibility is presented in the 
record.  See for example VAOPGCPREC 6-99.  

The VA examiners noted CFS with severe fatigue and chronic 
muscle pain but that CFS would be appropriate diagnosis for 
such chronic complaints with minimal findings of very little 
limitation of movement for complained of stiff and painful 
joints with subjective pain.  Another examiner noted sore 
hands without functional disability as part of CFS.  He 
asserted in disagreement that he was so tired he was not able 
to do anything.  A VA examiner in August 2003 noted the 
veteran spent much of his time in bed and had reported 
increasing muscle and joint pain and on many days was 
prevented from activities of daily living on account of the 
intensity of pain.  He moved slowing and had exquisite 
tenderness to light palpation of the entire spine and 
paravertebral muscles, decreased strength in all extremities.  
The diagnoses were CFS, fibromyalgia, sarcoidosis, major 
depression and migraine.  

The RO rating decision in November 2003 assigned an initial 
evaluation of 60 percent for CFS from March 1, 2002.  Since 
this is an initial rating the Board may consider the VA 
examinations from early in 2002 that are summarized above.  
In addition, the voluminous contemporaneous VA outpatient 
records show he has extensive nearly constant pain complaints 
for which morphine is being prescribed.  In November 2002 
fibromyalgia with uncontrolled symptoms is reported.  The 
Board notes many of the CFS/fibromyalgia symptoms overlap and 
the disability evaluation is being assigned under CFS, as 
this is the predominant disorder.  The 60 percent evaluation 
for CFS contemplates periods of waxing and waning symptoms 
that incapacitate at least six weeks total duration in a 
year.  From the two formal examinations supplemented with the 
outpatient record it appears the CFS symptoms more nearly 
approximate the 100 percent evaluation.  As reflected in the 
record, the symptoms include debilitating fatigue from 
continuous muscle and joint pain.  There does not appear to 
be evidence that disputes the extent of his symptoms and the 
Board is able to conclude that the symptoms would 
occasionally interfere with self-care.  Thus, on a facts 
found basis the manifestations of CFS more nearly approximate 
the 100 percent scheduler criteria from March 1, 2002. 



The Boards noted the veteran's argument in his substantive 
appeal regarding the application of the bilateral factors in 
the evaluation of CFS.   However, the grant of a 100 percent 
evaluation for the entire period renders any further 
discussion of that contention unnecessary.  As to the failure 
of the statement of the case to state a combined rating, the 
veteran's attention is directed to the November 2003 rating 
decision, which contains this information.  


ORDER

Entitlement to service connection for a variously diagnosed 
skin disorder, including as due to undiagnosed illness is 
denied.

Entitlement to service connection for TMJ dysfunction, 
including as due to undiagnosed illness is denied.

Entitlement to service connection for sleep apnea syndrome, 
including as due to undiagnosed illness is denied.

Entitlement to service connection for a respiratory disorder, 
including as due to undiagnosed illness is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to an initial disability evaluation of 100 
percent for CFS is granted from March 1, 2002, subject to the 
regulations governing the payment of monetary awards. 

Entitlement to a disability evaluation of 30 percent for 
migraine is granted, subject to the regulations governing the 
payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

The RO issued a rating decision in November 2003 wherein it 
established March 1, 2002, as the effective date for service 
connection for CFS based on clear and unmistakable error 
(CUE), entitlement to a TDIU, and permanency of total 
disability.  The November 2003 rating decision found CUE in a 
July 2002 rating decision that granted service connection for 
CFS, effective October 22, 2001, the date of receipt of 
claim.  The November 2003 rating decision was also the 
initial determination of entitlement to a TDIU and permanency 
of total disability, both effective March 1, 2002.  

These issues were not discussed in the November 2003 
statement of the case that was issued in response to the 
veteran's notice of disagreement in August 2002.  The 
statement of the case was deficient in applicable law and 
regulations, in particular regarding CUE.  He received notice 
of the effective date determinations and CUE through the 
separately mailed notice letter in November 2003 that 
included a copy of the rating decision.  The RO received the 
veteran's notice of disagreement with the above-mentioned 
effective date determinations in a VA Form 9 dated in January 
2004.  Read liberally, it is sufficiently clear in 
disagreeing with the March 2002 effective date for service 
connection for CFS, entitlement to a TDIU, and permanency of 
total disability.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement is filed in response to the RO 
determination, the claimant is entitled to a statement of the 
case, and the Board is obligated to insure that the 
procedural step is completed, thus requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

The VBA AMC should issue a statement of 
the case addressing the November 2003 
rating decision wherein the RO denied 
entitlement to an effective date earlier 
than March 1, 2002, for service 
connection for CFS on the basis of CUE, 
and entitlement to a TDIU and entitlement 
to permanency of total disability from 
March 1, 2002.

The VBA AMC should advise the veteran of 
the need to timely file a substantive 
appeal if he wishes appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


